Name: Council Regulation (EEC) No 1215/89 of 3 May 1989 fixing the amount of the co-responsibility levy for cereals for the 1989/90 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 128 / 4 Official Journal of the European Communities 11 . 5 . 89 COUNCIL REGULATION (EEC) No 1215 /89 of 3 May 1989 fixing the amount of the co-responsibility levy for cereals for the 1989/90 marketing year however, in view of the cereal production situation in the Community and of the application of the stabilizing mechanism indicated in Article 4b (3 ) of Regulation (EEC) No 2727/ 75 , the co-responsibility levy for the 1989 / 90 marketing year should be set at the level indicated below , HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 2727 / 75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1213 / 89 ( 2 ), and in particular Article 4 (2 ) thereof, Having regard to the proposal from the Commission ( 3 ), Having regard to the opinion of the European Parliament ( 4 ), Having regard to the opinion of the Economic and Social Committee ( 5 ), Whereas the amount of the co-responsibility levy referred to in Article 4 of Regulation (EEC) No 2727/75 is to be determined on the basis of cereal production, the quantities of cereals used in the Community without financial intervention and of imports of the substitute products shown in Annex D to the abovementioned Regulation; whereas , Article 1 For the 1989 / 90 marketing year , the amount of the co-responsibility levy referred to in Article 4 of Regulation (EEC) No 2727/75 shall be ECU 5,22 per tonne. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from the beginning of the 1989 /90 marketing year . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 May 1989 . For the Council The President P. SOLBES ( ») OJ No L 281 , 1 . 11 . 1975 , p. 1 . ( 2 ) See page 1 of this Official Journal . ( 3 ) OJ No C 82 , 3 . 4 . 1989 , p. 4 . (&lt;) OJ No C 120 , 16 . 5 . 1989 . ( s ) Opinion delivered on 31 March 1989 (not yet published in the Official Journal ).